Citation Nr: 1109474	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-50 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetic retinopathy.

2.  Entitlement to an initial rating in excess of 30 percent for bilateral cataracts associated with service-connected diabetes mellitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, at his February 2010 Travel Board hearing, the Veteran testified that he was unable to work due to his poor eyesight.  Based on the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for diabetic retinopathy as well as an initial rating in excess of 30 percent for bilateral cataracts associated with service-connected diabetes mellitus.  
	

The Veteran was afforded VA eye examinations in May 2008 and October 2009.  However, at his February 2010 Travel Board hearing, the Veteran argued that these examinations were inadequate because the Goldmann kinetic perimetry test was not used to evaluate his visual fields in either examination.  The Board agrees and finds these examinations to be inadequate.

Pursuant to 38 C.F.R. § 4.77, when examining visual fields, VA examiners must use either Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  Furthermore, these results must be recorded on a standard Goldmann chart and the Goldmann chart must then be included with the examination report.  38 C.F.R. § 4.77.

Here, the May 2008 and October 2009 examination reports both concluded that the Veteran did not suffer from a visual field defect.  However, both reports also indicated that a Goldmann chart was not completed.  At his February 2010 Travel Board hearing, the Veteran testified that he was not afforded a Goldmann kinetic perimetry test since 2004.  He intimated that his visual fields had changed (worsened) since that time.

The Court has held that, once the Secretary undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2010).  As the Board finds that the May 2008 and October 2009 VA eye examinations in this case were inadequate, the Veteran must be provided with an adequate eye examination which includes Goldmann kinetic perimetry testing to evaluate his visual fields.

In addition, having earlier determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  The Court has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, the claim of entitlement to a TDIU requires consideration of the effect on employability of all service-connected disabilities.  The determination regarding the remanded issues of entitlement to an initial rating in excess of 10 percent for diabetic retinopathy as well as an initial rating in excess of 30 percent for bilateral cataracts associated with service-connected diabetes mellitus could impact the Veteran's TDIU claim.  The Board therefore finds these issues to be inextricably intertwined.   

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any treatment records from the Southeast Veterans Affairs Health Care Clinic in Mesa, Arizona, dated from April 2008 to the present and associate them with the claims file.  If no such records are available, the negative response should be noted in the VA claims folder.

2.  The RO should then schedule the Veteran for a comprehensive VA eye examination for the purposes of determining the current severity of his diabetic retinopathy and bilateral cataracts.  The claims file should be furnished to the examiner for his or her review.  The results of visual field testing must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report.  All other indicated tests should be conducted.  In addition to providing relevant findings with respect to the Veteran's visual acuity and fields, the examiner should comment on the effect his eye disabilities have on economic adaptability.  

A complete rationale for any opinion expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with supporting rationale.

3.  Following completion of the above, the RO shall schedule the Veteran for an appropriate VA examination or examinations to determine whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with supporting rationale.

4.  After undertaking any additional development which it deems necessary, the RO should then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


